DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 11-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. (US PGPUB No. 2017/0199883; Pub. Date: Jul. 13, 2017) in view of TRUMBULL et al. (US PGPUB No. 2014/0095432; Pub. Date: Apr. 3, 2014).
Regarding independent claim 1,
Terry discloses a system for generating and maintaining an embedded database within an application that is specific to the user of the application, See Abstract, (Disclosing a method for managing a device having multiple users wherein each user is assigned at least one container for use within a user-specific section of the file system.) See FIG. 1, (Wherein a mobile device storage 100 comprises individual user storage sections 105 and 110 comprising containers for application data, i.e. user-specific embedded databases.).
the system comprising: a distributed computing network; a central data repository, accessible via the distributed computing network and configured to store data associated with a data capturing application for a plurality of users; See Paragraph [0053], (Disclosing a system-wide storage 530, i.e. a central data repository. A network storage service may be used for storing some or all container data wherein a user of the multi-user device may share container data among different devices associated with the user, i.e. a distributed computing network for storing user application data.)
and the data capturing application stored in memory, executable by at least one processor comprising an embedded database schema stored in the memory and configured to: in response to launching the data capturing application, access an operating system to identify (i) the user, and (ii) a home directory location allocated only to the user; See Paragraph [0055], (A process launch occurs at startup or user login of the device wherein the process of launching an application determines which container a user is entitled to access.). See Paragraph [0033], (When 
The examiner notes that Terry does not explicitly disclose the system “comprising an embedded database schema stored in the memory”
and determine whether an embedded database exists at the home directory location allocated only to the user; See Paragraph [0030], (Disclosing a method for managing a device having multiple users wherein the storage is divided into separate directories for each user where each directory comprises containers for application data, i.e. home directory locations allocated on a per-user basis.). See Paragraph [0057], (Disclosing a container creation and management module comprising a process 505. When the process requires a container that does not yet exist, the container creation and management module creates a new containers in the appropriate storage section, i.e. a determination that an embedded database does or does not exist.).
in response to receiving one or more user inputs that capture data for the data capturing application, store the captured data in the user-specific embedded database, See FIG. 1, (Illustrating a User 1 storage 105 for storing application data in a plurality of containers for a specific user.) Note [0069] wherein user notes are stored by the application regarding application content. FIG. 8 illustrates User2 nodes, i.e. captured data, within App 1+2 Container in User 2 Storage 815.
transmit, via the distributed computing network, the captured data from the user-specific embedded database to the central data repository for data storage. See Paragraph [0024], (Both user-specific and system-wide containers may be assigned to multiple processes in order to share data, i.e. sharing data is transmitting data between the user-specific container(s) and the system-wide container(s), i.e. the user-specific embedded database and the central data repository.
Terry does not disclose the system comprising an embedded database schema stored in the memory.
in response to determining that the embedded database does not exist at the home directory location, access the embedded database schema and generate, at the home directory location, a user-specific embedded database that is based on the embedded database schema, associated with the data capturing application and accessible only to the user,
and in response to transmitting the captured data to the central data repository, purge the captured data from the user-specific embedded database after a predetermined persistence time period.
TRUMBULL discloses the system comprising an embedded database schema stored in the memory. See Paragraph [0041], (Disclosing a method for migrating data to a new database format. FIG. 1 illustrates a Cloud service 102 coupled with First Device 120 having a Local Data Store v1 112 and Second Device 122 having a Local Data Store v1 116. The examiner notes that the version numbers (e.g. v1) identify a schema version. Database 103 comprises a schema 130 that is associated with a cloud user account, i.e. an embedded database schema stored in memory.).
in response to determining that the embedded database does not exist at the home directory location, access the embedded database schema and generate, at the home directory location, a user-specific embedded database that is based on the embedded database schema, associated with the data capturing application and accessible only to the user, See FIG. 1 and Paragraph [0038], (Each version of an application  housed in a device 120 may create its own database instance of database 103 and its associated schema 130, i.e. generating a new database includes determining that the database and its associated schema does not exist in the current application. Note [0030] wherein the local data stores 112, 116 store up-to-date local information about the state and contents of the database, i.e. generating a user-specific embedded database based on the embedded database schema. Note [0031] wherein local data stores 112 and 116 are individual storage devices stored in maintained independently, i.e. associated with the data capturing application and only accessible to the user.).
and in response to transmitting the captured data to the central data repository, purge the captured data from the user-specific embedded database after a predetermined persistence time period. See Paragraph [0041], (Disclosing a schema migration process where a first schema's transaction logs are duplicated and stored in a log container of the database having a second schema within the cloud computing system, i.e. the central data repository.). See Paragraph [0047], (After updating the database to a newer version (schema migration) the previous version's logs are retained. Devices will retain data from the previous database version until all peers have updated to the latest version, after which the retained data is purged, i.e. purging captured data from user-specific embedded databases after a predetermined persistence time period.).
Terry and TRUMBULL are analogous art because they are in the same field of endeavor, distributed application management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Terry to include the method of migrating schemas and maintaining local data stores according to said schemas as disclosed by TRUMBULL. Paragraph [0030] of TRUMBULL discloses that the use of local persistent stores allows for more efficient access to database data by caching portions of database data on local devices. Applications maintain up-to-date local information about the state and contents of the database while providing efficient access to application data.

Regarding dependent claim 2,
As discussed above with claim 1, Terry-TRUMBULL discloses all of the limitations.
TRUMBULL further discloses the step wherein the data capturing application is further configured to: in response to determining that the embedded database does exist at the home directory, determine that one or more updates to the embedded database schema of the user-specific embedded database are required, See Paragraph [0039], (When an application is updated to a newer version, the database schema used by the application is also updated. An older, i.e. existing, schema may be updated to a newer schema version as illustrated in the method of FIG. 5.). See Paragraph [0041], (Local data store schemas may be updated using a schema migration process, i.e. determining the updates to the embedded database schema of the user-specific embedded database are required. The required changes are identified by a Database Upgrade Logic component.).
and revise the embedded database schema of the user-specific embedded database according to the one or more updates. See FIG. 3, (The migration process includes revising the schema of local data store 116 of second device 122 from v1 to v2, i.e. revising the embedded database schema of the user-specific embedded database according to the one or more updates.).
Terry and TRUMBULL are analogous art because they are in the same field of endeavor, distributed application management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Terry to include the method of migrating schemas and maintaining local data stores according to said schemas as disclosed by TRUMBULL. Paragraph [0030] of TRUMBULL discloses that the use of local persistent stores allows for more efficient access to database data by caching portions of database data on local devices. Applications maintain up-to-date local information about the state and contents of the database while providing efficient access to application data.

Regarding dependent claim 3,
As discussed above with claim 2, Terry-TRUMBULL discloses all of the limitations.
TRUMBULL further discloses the step wherein the one or more updates to the schema of the database includes at least one of (i) adding a new column or row to a table, See Paragraph [0044], (Changes to a schema may include changes that may be specified in a Data Definition Language (DDL) including creation of a table, addition or removal of columns to/from a table, removal of a table, etc.)
(ii) adding a new table, See Paragraph [0044], (Changes to a schema may include changes that may be specified in a Data Definition Language (DDL) including creation of a table, addition or removal of columns to/from a table, removal of a table, etc.)
and (iii) revising a size of an entry field, a column or row within a table.
The examiner notes that the step of “(iii) revising a size of an entry field, a column or row within a table” is an optional limitation.
Terry and TRUMBULL are analogous art because they are in the same field of endeavor, distributed application management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Terry to include the method of migrating schemas and maintaining local data stores according to said schemas as disclosed by TRUMBULL. Paragraph [0030] of TRUMBULL discloses that the use of local persistent stores allows for more efficient access to database data by caching portions of database data on local devices. Applications maintain up-to-date local information about the state and contents of the database while providing efficient access to application data.


Regarding dependent claim 4,
As discussed above with claim 2, Terry-TRUMBULL discloses all of the limitations.
TRUMBULL further discloses the step wherein the data capturing application is further configured to determine that one or more updates to the embedded database schema of the user-specific embedded database are required based on an update to the data capturing application that provides for at least one of (i) an additional type of data to be captured, See Paragraph [0044], (Changes to a schema may include changes that may be specified in a Data Definition Language (DDL) including creation of a table, addition or removal of columns to/from a table, removal of a table, etc. The examiner notes that the addition of columns to a table results in an additional type of data to be captured and stored.).
or (ii) a change in a form of the data to be captured. See Paragraph [0044], (Changes to a schema may include changes that may be specified in a Data Definition Language (DDL) including creation of a table, addition or removal of columns to/from a table, removal of a table, etc. The type of a record may also change, i.e. a change in the form of the data to be captured.)
Terry and TRUMBULL are analogous art because they are in the same field of endeavor, distributed application management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Terry to include the method of migrating schemas and maintaining local data stores according to said schemas as disclosed by TRUMBULL. Paragraph [0030] of TRUMBULL discloses that the use of local persistent stores allows for more efficient access to database data by caching portions of database data on local devices. Applications maintain up-to-date local information about the state and contents of the database while providing efficient access to application data.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer-implemented method or process and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer-implemented method or process and is rejected under similar rationale.

Regarding dependent claim 13, 
As discussed above with claim 12, Terry-TRUMBULL discloses all of the limitations.
TRUMBULL further discloses the step wherein determining that one or more updates to the schema of the user-specific embedded database are required further comprises determining that one or more updates to the schema of the user-specific embedded database are required based on an update to the data capturing application that provides for at least one of (i) an additional type of data to be captured,
or (ii) a change in a form of the data to be captured. See Paragraph [], (A transaction log migration may include a change in database schema such as the insertion of a new column, i.e. the updating of the schema occurs in response to a log indicating a change in the form of the data to be captured (e.g. the additional column).).
The examiner notes that the step (i) an additional type of data to be captured,” is an optional limitation.
Terry and TRUMBULL are analogous art because they are in the same field of endeavor, distributed application management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Terry to include the method of migrating schemas and maintaining local data stores according to said schemas as disclosed by TRUMBULL. Paragraph [0030] of TRUMBULL discloses that the use of local persistent stores allows for more efficient access to database data by caching portions of database data on local devices. Applications maintain up-to-date local information about the state and contents of the database while providing efficient access to application data.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of independent claim 11 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 12 directed to a non-transitory, computer readable medium and is rejected under similar rationale.


Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 13 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry in view of TRUMBULL as applied to claim 1 above, and further in view of Rozenberg et al. (US Patent No.: 8,978,152; Date of Patent: Mar. 10, 2015).
Regarding dependent claim 5,
As discussed above with claim 1, Terry-TRUMBULL discloses all of the limitations.
Terry-TRUMBULL does not disclose the step wherein the data capturing application is further configured to: in response to determining that the embedded database does exist at the home directory, determine that re-generation of an existing table within the user-specific embedded database is required,
re-generate, at the identified location within the home directory, a new table within the user-specific embedded database, 
and delete the existing table from the user-specific embedded database.
Rozenberg discloses the step wherein the data capturing application is further configured to: in response to determining that the embedded database does exist at the home directory, determine that re-generation of an existing table within the user-specific embedded database is required, See Col. 5, lines 36-39, (Disclosing a table regeneration module for regenerating tables at regeneration intervals. The regeneration process comprising a step of generating a new token table at a corresponding endpoint, i.e. a home directory location.). See Col. 6, lines 14-16, (A regeneration interval module determines the interval at which the token tables are regenerated, i.e. determining that re-generation is required.).
re-generate, at the identified location within the home directory, a new table within the user-specific embedded database, See Col. 5, lines 36-39, (Disclosing a table regeneration module for regenerating tables at regeneration intervals. The regeneration process comprising a step of generating a new token table at a corresponding endpoint, i.e. a home directory location.).
and delete the existing table from the user-specific embedded database. See Col. 5, lines 43-45, (Previous token tables are deleted from the system after new token tables are generated.).
Terry, TRUMBULL and Rozenberg are analogous art because they are in the same field of endeavor, methods and systems for managing databases. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Terry-TRUMBULL to include the table regeneration module and associated regeneration interval modules as described by Rozenberg. Doing so would allow the system to regenerate tables at endpoints using regeneration intervals. Col. 6, lines 56-61 of Rozenberg discloses that the method is advantageous because the regeneration interval module can dynamically change the regeneration interval or use an interval based on metrics available at the transmitting endpoint.


Regarding dependent claim 7,
As discussed above with claim 1, Terry-TRUMBULL discloses all of the limitations.
Terry-TRUMBULL does not disclose the step wherein the data capturing application is further configured to: in response to determining that the embedded database does exist at the home directory, determine that re-generation of an existing instance of the embedded database is required,
re-generate, at the identified location within the home directory, a subsequent instance of the user-specific embedded database, 
and delete the existing instance of the user-specific embedded database.
Rozenberg discloses the step wherein the data capturing application is further configured to: in response to determining that the embedded database does exist at the home directory, determine that re-generation of an existing instance of the embedded database is required, See Col. 5, lines 36-39, (Disclosing a table regeneration module for regenerating tables at regeneration intervals. The regeneration process comprising a step of generating a new token table at a corresponding endpoint, i.e. a home directory location.). See Col. 6, lines 14-16, (A regeneration interval module determines the interval at which the token tables are regenerated, i.e. determining that re-generation is required.).
re-generate, at the identified location within the home directory, a subsequent instance of the user-specific embedded database, See Col. 5, lines 36-39, (Disclosing a table regeneration module for regenerating tables at regeneration intervals. The regeneration process comprising a step of generating a new token table at a corresponding endpoint, i.e. a home directory location.). The examiner notes that Col. 5, lines 8-11of Rozenberg discloses that the illustrated token tables may comprise a plurality of tables. A database can be understood by one of ordinary skill in the art to refer to a collection of data tables, such as the individual receiver endpoints comprising multiple tables are equivalent to embedded databases. Regenerating every token node in a receiver would be equivalent to regenerating an instance of a database.
and delete the existing instance of the user-specific embedded database. See Col. 5, lines 43-45, (Previous token tables are deleted from the system after new token tables are generated.). 
Terry, TRUMBULL and Rozenberg are analogous art because they are in the same field of endeavor, methods and systems for managing databases. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Terry-TRUMBULL to include the table regeneration module and associated regeneration interval modules as described by Rozenberg. Doing so would allow the system to regenerate tables at endpoints using regeneration intervals. Col. 6, lines 56-61 of Rozenberg discloses that the method is advantageous because the regeneration interval module can dynamically change the regeneration interval or use an interval based on metrics available at the transmitting endpoint.


Claim 6, 9-10, 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry in view of TRUMBULL as applied to claim 1 above, and further in view of HARIDAS et al. (US PGPUB No. 2017/0123890; Pub. Date; May 4, 2017) and Rozenberg et al. (US Patent No.: 8,978,152; Date of Patent: Mar. 10, 2015).
Regarding dependent claim 6,
As discussed above with claim 1, Terry-TRUMBULL discloses all of the limitations.
Terry further discloses the step of transmit[ting] the captured data to the central data from the user-specific embedded database repository for data storage, See Paragraph [0024], (Both user-specific and system-wide containers may be assigned to multiple processes in order to share data, i.e. sharing data is transmitting data between the user-specific container(s) and the system-wide container(s), i.e. the user-specific embedded database and the central data repository.
	Terry-TRUMBULL does not disclose the step wherein the data capturing application is further configured to: in response to receiving one or more user inputs that capture data for the data capturing application and store the data in the embedded database, determine that re-generation of an existing table within the user-specific embedded database is required, 
	HARIDAS disclose the step wherein the data capturing application is further configured to: in response to receiving one or more user inputs that capture data for the data capturing application and store the data in the embedded database, determine that re-generation of an existing table within the user-specific embedded database is required, See Paragraph [0320], (Disclosing a database management system capable of determining and reporting when one or more database indexes are corrupted. The DBMS may re-generate the one or more database indexes or initiate a database restore operation in response to the reporting, i.e. determining that regeneration of an instance a database is required.).
Terry, TRUMBULL, and HARIDAS are analogous art because they are in the same field of endeavor, methods and systems for managing databases. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Terry-TRUMBULL to include the corruption detection disclosed by HARIDAS. Doing so would allow monitoring of storage devices across a distributed system to maintain data coherency by providing recovery operations.
	Terry-TRUMBULL-HARIDAS does not disclose the step of re-generate, at the identified location within the home directory, a new table within the user-specific embedded database,
	and delete the existing table from the user-specific embedded database.
	Rozenberg discloses the step of re-generate, at the identified location within the home directory, a new table within the user-specific embedded database, See Col. 5, lines 36-39, (Disclosing a table regeneration module for regenerating tables at regeneration intervals. The regeneration process comprising a step of generating a new token table at a corresponding endpoint, i.e. a home directory location.).
	and delete the existing table from the user-specific embedded database. See Col. 5, lines 43-45, (Previous token tables are deleted from the system after new token tables are generated.).
Terry, TRUMBULL, HARIDAS and Rozenberg are analogous art because they are in the same field of endeavor, methods and systems for managing databases. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Terry-TRUMBULL-HARIDAS to include the table regeneration module and associated regeneration interval modules as described by Rozenberg. Doing so would allow the system to regenerate tables at endpoints using regeneration intervals. Col. 6, lines 56-61 of Rozenberg discloses that the method is advantageous because the regeneration interval module can dynamically change the regeneration interval or use an interval based on metrics available at the transmitting endpoint.

Regarding dependent claim 9,
As discussed above with claim 1, Terry-TRUMBULL discloses all of the limitations.
Terry further discloses the step of transmit[ting] the captured data to the central data repository for data storage, See Paragraph [0024], (Both user-specific and system-wide containers may be assigned to multiple processes in order to share data, i.e. sharing data is transmitting data between the user-specific container(s) and the system-wide container(s), i.e. the user-specific embedded database and the central data repository.
Terry-TRUMBULL does not disclose the step wherein the data capturing application is further configured to: in response to receiving one or more user inputs that capture data for the data capturing application and store the data in the user-specific embedded database, determine that re-generation of an existing instance of the user-specific embedded database is required,
HARIDAS discloses the step wherein the data capturing application is further configured to: in response to receiving one or more user inputs that capture data for the data capturing application and store the data in the user-specific embedded database, determine that re-generation of an existing instance of the user-specific embedded database is required, See Paragraph [0320], (Disclosing a database management system capable of determining and reporting when one or more database indexes are corrupted. The DBMS may re-generate the one or more database indexes or initiate a database restore operation in response to the reporting, i.e. regenerating a database instance in response to detecting corruption.). See Paragraph [0079], (Corruption, i.e. an action that requires regeneration, may occur as a result of user actions such as when a user deliberately or accidentally deletes or overwrites primary data, i.e. user inputs that are captured and stored in a database instance.).
Terry, TRUMBULL, and HARIDAS are analogous art because they are in the same field of endeavor, methods and systems for managing databases. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Terry-TRUMBULL to include the corruption detection disclosed by HARIDAS. Doing so would allow monitoring of storage devices across a distributed system to maintain data coherency by providing recovery operations.
	Terry-TRUMBULL-HARIDAS does not disclose the step of re-generate, at the identified location within the home directory, a subsequent instance of the user-specific embedded database, 
and delete the existing instance of the user-specific embedded database.
Rozenberg discloses the step of re-generate, at the identified location within the home directory, a subsequent instance of the user-specific embedded database, See Col. 5, lines 36-39, (Disclosing a table regeneration module for regenerating tables at regeneration intervals. The regeneration process comprising a step of generating a new token table at a corresponding endpoint, i.e. a home directory location.). The examiner notes that Col. 5, lines 8-11 of Rozenberg discloses that the illustrated token tables may comprise a plurality of tables. A database can be understood by one of ordinary skill in the art to refer to a collection of data tables, such as the individual receiver endpoints comprising multiple tables are equivalent to user-specific embedded databases. Regenerating every token node in a receiver would be equivalent to regenerating an instance of a database.
and delete the existing instance of the user-specific embedded database. See Col. 5, lines 43-45, (Previous token tables are deleted from the system after new token tables are generated.).
Terry, TRUMBULL, HARIDAS and Rozenberg are analogous art because they are in the same field of endeavor, methods and systems for managing databases. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Terry-TRUMBULL-HARIDAS to include the table regeneration module and associated regeneration interval modules as described by Rozenberg. Doing so would allow the system to regenerate tables at endpoints using regeneration intervals. Col. 6, lines 56-61 of Rozenberg discloses that the method is advantageous because the regeneration interval module can dynamically change the regeneration interval or use an interval based on metrics available at the transmitting endpoint.

Regarding dependent claim 10,
As discussed above with claim 9, Terry-TRUMBULL-HARIDAS-Rozenberg discloses all of the limitations.
	HARIDAS further discloses the step wherein the data capturing application is further configured to determine that the re-generation of the user-specific embedded database is required based on database corruption. See Paragraph [0320], (Disclosing a database management system capable of determining and reporting when one or more database indexes are corrupted. The DBMS may re-generate the one or more database indexes or initiate a database restore operation in response to the reporting, i.e. regenerating a database instance in response to detecting corruption.).
Terry, TRUMBULL, HARIDAS and Rozenberg are analogous art because they are in the same field of endeavor, methods and systems for managing databases. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Terry-TRUMBULL to include the corruption detection disclosed by HARIDAS. Doing so would allow monitoring of storage devices across a distributed system to maintain data coherency by providing recovery operations.



Regarding dependent claim 14,
As discussed above with claim 12, Terry-TRUMBULL discloses all of the limitations.
Terry-TRUMBULL does not disclose the step wherein in response to determining that the user-specific embedded database does exist at the home directory, determining that re-generation of an existing table within the user-specific embedded database or re-generation of an existing instance of the user-specific embedded database is required,
HARIDAS discloses the step wherein in response to determining that the user-specific embedded database does exist at the home directory, determining that re-generation of an existing table within the user-specific embedded database or re-generation of an existing instance of the user-specific embedded database is required, See Paragraph [0320], (Disclosing a database management system capable of determining and reporting when one or more database indexes are corrupted. The DBMS may re-generate the one or more database indexes or initiate a database restore operation in response to the reporting, i.e. determining that regeneration of an instance a database is required.).
	Terry, TRUMBULL, and HARIDAS are analogous art because they are in the same field of endeavor, methods and systems for managing databases. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Terry-TRUMBULL to include the corruption detection disclosed by HARIDAS. Doing so would allow monitoring of storage devices across a distributed system to maintain data coherency by providing recovery operations.
	Terry-TRUMBULL-HARIDAS does not disclose the step of re-generating, at the identified location within the home directory, a new table within the user-specific embedded database or a subsequent instance of the user-specific embedded database, 
and deleting the existing table from the user-specific embedded database or the existing instance of the user-specific embedded database.
Rozenberg discloses the step of re-generating, at the identified location within the home directory, a new table within the user-specific embedded database or a subsequent instance of the user-specific embedded database, See Col. 5, lines 36-39, (Disclosing a table regeneration module for regenerating tables at regeneration intervals. The regeneration process comprising a step of generating a new token table at a corresponding endpoint, i.e. a home directory location.).
and deleting the existing table from the user-specific embedded database or the existing instance of the user-specific embedded database. See Col. 5, lines 43-45, (Previous token tables are deleted from the system after new token tables are generated.).
Terry, TRUMBULL, HARIDAS and Rozenberg are analogous art because they are in the same field of endeavor, methods and systems for managing databases. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Terry-TRUMBULL-HARIDAS to include the table regeneration module and associated regeneration interval modules as described by Rozenberg. Doing so would allow the system to regenerate tables at endpoints using regeneration intervals. Col. 6, lines 56-61 of Rozenberg discloses that the method is advantageous because the regeneration interval module can dynamically change the regeneration interval or use an interval based on metrics available at the transmitting endpoint.

Regarding dependent claim 15,	
As discussed above with claim 14, Terry-TRUMBULL-HARIDAS-Rozenberg discloses all of the limitations.
HARIDAS further discloses the step wherein determining that the re-generation of the existing table or the existing instance of the user-specific embedded database is required further comprises determining that the re-generation of the existing table or the existing instance of the user-specific embedded database is required based on at least one of (i) an update to the data capturing application that desynchronizes the data capturing application and the existing table or the existing instance user-specific embedded database,
and (ii) database corruption. See Paragraph [032], (Disclosing a database management system capable of determining and reporting when one or more database indexes are corrupted. The DBMS may re-generate the one or more database indexes or initiate a database restore operation in response to the reporting, i.e. regenerating a database instance in response to detecting corruption.).
The examiner notes that the step “(i) an update to the data capturing application that desynchronizes the data capturing application and the existing table or the existing instance user-specific embedded database” is an optional limitation.
Terry, TRUMBULL, HARIDAS, Rozenberg are analogous art because they are in the same field of endeavor, methods and systems for managing databases. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Terry-TRUMBULL to include the corruption detection disclosed by HARIDAS. Doing so would allow monitoring of storage devices across a distributed system to maintain data coherency by providing recovery operations.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 14 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry in view of TRUMBULL and Rozenberg as applied to claim 7 above, and further in view of HARIDAS et al. (US PGPUB No. 2017/0123890; Pub. Date; May 4, 2017).
Regarding dependent claim 8,
As discussed above with claim 7, Terry-TRUMBULL-Rozenberg discloses all of the limitations.
Terry-TRUMBULL-Rozenberg does not disclose the step wherein the data capturing application is further configured to determine that the re-generation of the existing instance of the user-specific embedded database is required based on at least one of (i) an update to the data capturing application that desynchronizes the data capturing application and the existing instance of the user-specific embedded database, 
and (ii) corruption to the existing instance of the user-specific embedded database or data in the existing instance of the user-specific embedded database.
HARIDAS discloses the step wherein the data capturing application is further configured to determine that the re-generation of the existing instance of the user-specific embedded database is required based on at least one of (i) an update to the data capturing application that desynchronizes the data capturing application and the existing instance of the user-specific embedded database, 
and (ii) corruption to the existing instance of the user-specific embedded database or data in the existing instance of the user-specific embedded database. See Paragraph [032], (Disclosing a database management system capable of determining and reporting when one or more database indexes are corrupted. The DBMS may re-generate the one or more database indexes or initiate a database restore operation in response to the reporting, i.e. regenerating a database instance in response to detecting corruption.).
The examiner notes that the step “(i) an update to the data capturing application that desynchronizes the data capturing application and the existing instance of the user-specific embedded database,” is an optional limitation.
Terry, TRUMBULL, Rozenberg and HARIDAS are analogous art because they are in the same field of endeavor, methods and systems for managing databases. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Terry-TRUMBULL-Rozenberg to include the corruption detection disclosed by HARIDAS. Doing so would allow monitoring of storage devices across a distributed system to maintain data coherency by providing recovery operations.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 11-13 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159